DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIRTH et al. (US 9,221,335) in view of BRANDMUEHL et al. (US 9,695,896) and KIM et al. (US 10,480,622).
Regarding claim 1, WIRTH discloses a transmission arrangement, comprising a first planetary gear set (22) comprising a first set of planetary members, the first set of planetary members comprising a first sun gear (22d), a first ring gear (22a) and a first planet carrier (22c) carrying a first set of planet gears (22b), the first set of planet gears being in meshing engagement with the first ring gear and the first sun gear, a second planetary gear set (24) comprising a second set of planetary members, the second set of planetary members comprising a second sun gear (24d), a second ring gear (24a) and a second planet carrier (24c) carrying a second set of planet gears (24b), the second set of planet gears being in meshing engagement with the second ring gear and the second sun gear, wherein a first member (22c) of the first set of planetary members is operatively connected to a first member (24a) of the second set of planetary members, and wherein a second member (22a) of the first set of planetary members is operatively connected to a second member (24c) of the second set of planetary members, a transmission housing (42), an input shaft (16) connectable to a prime mover (14), the input shaft being operatively connected to the first sun gear (22d), an output shaft (18) operatively connected to the first planet carrier (22c), and a gear selection arrangement comprising (26): a first locking mechanism (B1) connected to one of the members (22a) of the first set of planetary members, the first locking mechanism being adapted to be controlled by a first fluid pressure conducted to the first locking mechanism, and a second locking mechanism (B2) connected to one of the members (24d) of the second set of planetary members, the second locking mechanism being adapted to be controlled by a second fluid pressure conducted to the second locking mechanism.
WIRTH does not disclose for at least a first fluid pressure equal to zero overpressure, the first locking mechanism is adapted to assume a locked condition in which the one member of the first set of planetary members is locked to the transmission housing, nor for at least a second fluid pressure equal to zero overpressure, the second locking mechanism is adapted to assume a locked condition in which the one member of the second set of planetary members is locked to the transmission housing
WIRTH does not show the housing of the transmission, thus, it is not disclose that the transmission housing comprises a transmission housing wall assembly defining a transmission housing cavity enclosing at least the first and second planetary gear sets, wherein at least an external portion of each one of the first and second locking mechanisms is located on one side of the transmission housing wall assembly and the transmission housing cavity is located on an opposite side of the transmission housing wall assembly.
	BRANDMUEHL teaches a braking mechanism where the plates or discs are urged together by a spring to provide the braking force.  A hydraulic piston is then used to release the braking force.  See column 10, lines 49-52.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to have for at least a first fluid pressure equal to zero overpressure, the first locking mechanism is adapted to assume a locked condition in which the one member of the first set of planetary members is locked to the transmission housing, and for at least a second fluid pressure equal to zero overpressure, the second locking mechanism is adapted to assume a locked condition in which the one member of the second set of planetary members is locked to the transmission housing as taught by BRANDMUEHL have the brakes in the engaged state if there is a loss of hydraulic pressure.
	KIM teaches a transmission arrangement (see Fig. 1) wherein the transmission housing (@230) comprises a transmission housing wall assembly defining a transmission housing cavity enclosing at least the first and second planetary gear sets (see Fig. 2), wherein at least an external portion of each one of the first and second locking mechanisms (the brake disc (214 and 224) and the calipers (216 and 226)) is located on one side of the transmission housing wall assembly and the transmission housing cavity (area where the gears are housed) is located on an opposite side of the transmission housing wall assembly.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to have the transmission housing of WIRTH comprise a transmission housing wall assembly defining a transmission housing cavity enclosing at least the first and second planetary gear sets, wherein at least an external portion of each one of the first and second locking mechanisms is located on one side of the transmission housing wall assembly and the transmission housing cavity is located on an opposite side of the transmission housing wall assembly, as taught by KIM to allow for a modular assembly of the transmission and the associated components to enable various specifications and designs to be accomplished with similar components.

	Regarding claim 7, the combination of WIRTH-BRANDMUEHL-KIM discloses the gear selection arrangement is adapted to assume a locked condition in which the first locking mechanism assumes the locked condition and the second locking mechanism assumes the locked condition.
	Regarding claim 9, the combination of WIRTH-BRANDMUEHL-KIM discloses the first locking mechanism comprises a first brake disc and a first brake caliper and wherein the second locking mechanism comprises a second brake disc and a second brake caliper.
	Regarding claim 10, the combination of WIRTH-BRANDMUEHL-KIM discloses the external portion of the first locking mechanism comprises the first brake disc and the first brake caliper and wherein the external portion of the second locking mechanism comprises the second brake disc and the second brake caliper.
	Regarding claim 11, the combination of WIRTH-BRANDMUEHL-KIM discloses the transmission housing cavity comprises a transmission lubrication liquid, wherein at least the external portion of each one of the first and second locking mechanisms is adapted to be in non-contact with the transmission lubrication liquid.
	Regarding claim 12, the combination of WIRTH-BRANDMUEHL-KIM discloses the first locking mechanism is connected to the first ring gear.
	Regarding claim 14, the combination of WIRTH-BRANDMUEHL-KIM discloses the first ring gear is operatively connected to the second planet carrier.
	Regarding claim 15, the combination of WIRTH-BRANDMUEHL-KIM discloses a prime mover connected to the input shaft of the transmission arrangement.


Allowable Subject Matter
Claims 2, 3-6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEREK D KNIGHT/Primary Examiner, Art Unit 3659